




TRANSITION AGREEMENT


This Transition Agreement (the “Agreement”) is made and entered into as of
January 27, 2016 (the “Effective Date”) by and between Tractor Supply Company, a
Delaware corporation (the “Company”), and Lee Downing (“Executive”). The Company
and Executive are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


WITNESSETH:


WHEREAS, Executive has served as Executive Vice President, Operations and Real
Estate, of the Company;


WHEREAS, Executive and the Company have mutually agreed that Executive’s last
day as Executive Vice President, Operations and Real Estate, of the Company
shall be January 27, 2016;


WHEREAS, Executive and the Company hereby agree that Executive shall continue to
be employed by the Company and will be available on a full-time basis to perform
transition services, as requested by the Company from time to time, until
February 12, 2016 (the “Termination Date”); provided that Executive shall not
report to the Store Support Center unless requested by the Company;


WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the foregoing.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:


SECTION 1



DUTIES AND RESPONSIBILITIES


1.1.Transition Services. From the date hereof until the Termination Date,
Executive shall be available on a full-time basis to perform services to assist
the Company in the transition of the responsibilities of his position as
reasonably requested by the Company. For purposes of Section 409A of the Code
(as defined herein), Executive’s separation from service shall occur as of the
Termination Date.


1.2.Compliance with Law and Standards. Executive shall at all times comply with
all applicable laws, rules and regulations of any and all governmental
authorities and the applicable standards, bylaws, rules, compliance programs,
policies and procedures of the Company of which Executive has knowledge.


1.3.Ownership of Developments; Trade Secrets of Others. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any idea,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the course of his work for the Company, including
past employment and with respect to the services to be provided hereunder
(collectively, the “Work Product”), will belong exclusively to the Company and
will, to the extent possible, be considered a work made by Executive for hire
for the Company within the meaning of Title 17 of the United States Code. To the
extent the Work Product may not be considered work made by Executive for hire
for the Company, Executive agrees to assign, and automatically assign at the
time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest Executive may have in such Work
Product. Upon the request of the Company, Executive will take further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment. Executive
represents that he is not bound by, and covenants that he will not enter into,
any agreements, either written or oral, which are in conflict with this
Agreement. For purposes of this Section 1.3, the term “Company” also will
include any existing or future affiliates of the Company.


1.4.Cooperation. Executive shall cooperate with the Company with respect to any
claim or litigation and shall make himself available to consult with counsel or
serve as a witness in any action, investigation or other proceeding before any
court, government agency, arbitrator, or mediator, in which he may be called to
appear by the Company, regarding any business, property, or operations of the
Company or any of its affiliates or its subsidiaries, and shall truthfully
testify in any such action, proceeding or deposition in which he also appears.
Upon request by Executive and prior approval by the Company, the Company shall
reimburse Executive for reasonable travel expenses incurred by Executive in
connection with any such appearance in which Executive is so called to appear.






--------------------------------------------------------------------------------




SECTION 2



COMPENSATION
2.1.Compensation.


2.1.1.Base Salary. Until the Termination Date, Executive shall continue to
receive his base salary that was in effect on the date of this Agreement.


2.1.2.Bonus. Executive shall be entitled to receive his actual bonus for the
full year of fiscal 2015, payable on the date when the Company pays bonuses to
other executives, provided that Executive is not in breach of any provision of
this Agreement, including without limitation, the covenants and agreements in
Section 3, or the general release attached hereto as Exhibit A and such release
has not been revoked. Except as otherwise provided herein, the amount and
payment of such bonus, if any, shall be made in accordance with the terms of the
Company’s short-term bonus plan. Executive shall not be eligible to receive
bonus for fiscal 2016.


2.1.3.Severance. Executive shall be entitled to receive severance (“Severance”)
equal to one year of his base salary (in effect on the date of this Agreement),
paid in bi-weekly installments of $18,269.23, provided that (i) Executive is not
in breach of any provision of this Agreement, including without limitation, the
covenants and agreements in Section 3, or the general release attached hereto as
Exhibit A and such release has not been revoked; and (ii) the amount of
Severance paid to Executive shall be reduced by any salary, consulting or other
fees, or any other compensation for services rendered to any other entity during
the one-year severance period following the Termination Date. Executive shall
notify the Company within two (2) business days of his acceptance of any new
position under which he will receive compensation for services rendered and
provide documentation of the terms and conditions of his new position, including
his salary or other compensation. Severance shall be subject to applicable
withholding and payable in accordance with the Company’s normal payroll
practices.


2.1.4.Equity Grants. Outstanding equity-based awards granted to Executive prior
to the Effective Date shall continue to vest in accordance with their respective
terms until the Termination Date. No additional equity-based awards shall vest
following the Termination Date. In addition and notwithstanding any contrary
provisions of the applicable option award agreements, options granted to
Executive shall be exercisable until the earlier of (i) 90 days following the
Termination Date and (ii) the date on which such option would have expired in
accordance with the provisions of the applicable award agreement. Executive
shall not be entitled to receive any additional awards under any of the
Company’s equity incentive plans following the date of this Agreement.


2.1.5.COBRA, Vision and Dental Coverage. Executive will have the right to elect
to continue to participate in the Company’s group health insurance plan coverage
under applicable COBRA regulations. If Executive elects such COBRA coverage and
elects to receive vision and dental coverage, the Company will pay for
Executive’s premiums (family coverage) for COBRA, vision and dental coverage for
a period of up to twelve months following the Termination Date, provided that
the Company shall cease reimbursement of such premiums upon Executive becoming
eligible for coverage under another employer’s plan. For the avoidance of doubt,
Executive shall be responsible for any state or federal income tax consequences
of such payments.


2.1.6.No Additional Compensation. Executive acknowledges that, except as
expressly provided in this Agreement, Executive will not receive nor is he
entitled to any additional compensation, severance or benefits.


2.2.Expenses. The Company will reimburse Executive for all reasonable,
documented expenses of types authorized by the Company and incurred by Executive
in the performance of his duties hereunder. Executive will comply with such
budget limitations and approval and reporting requirements with respect to
expenses as the Company may establish from time to time. To the extent that the
reimbursement of expenses under this Section 2.2 shall constitute deferred
compensation under Section 409A of the Code, such expenses shall be reimbursed
in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations. For
the avoidance of doubt, the amount of expenses eligible for reimbursement under
this Section 2.2 in any given year shall not affect the expenses eligible for
reimbursement in any other year.


2.3.Benefits and Vacation. Nothing in this Agreement shall require the Company
to maintain any benefit plans or programs or prohibit the Company from
terminating, amending or modifying such plans and programs, as the Company, in
its sole direction, may deem advisable. In all events, including but not limited
to, the funding, operation, management, participation, vesting, termination,
amendment or modification of such plans and programs, the rights and benefits of
Executive shall be governed solely by the terms of the plans and programs, as
provided in such plans, programs or any contract or agreement related thereto.
Nothing in this Agreement shall be deemed to amend or modify any such plan or
program. Executive will not be eligible for any employee benefit plans or
programs after the Termination Date, subject to any rights Executive may have
under COBRA and except as expressly provided in Section 2.1.5 above. Executive
is expected to use any




--------------------------------------------------------------------------------




accrued vacation prior to the Termination Date and shall not be entitled to the
payment for any vacation time on the Termination Date.


2.4.Release. In consideration of the Company’s willingness to enter into this
Agreement and to pay the compensation and benefits set forth above, Executive
agrees to execute and deliver, on or within 21 days of the Effective Date, a
general release in the form attached as Exhibit A and provided that such
compensation and benefits are contingent upon no revocation or breach of such
release by Executive.




SECTION 3

CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION, NON-DISPARAGEMENT


3.1.Non-Competition, Non-Solicitation.


(a)Executive hereby covenants and agrees that during the Term of this Agreement
and for a period of one (1) year thereafter, Executive shall not, directly or
indirectly: (i) own any interest in, operate, join, control or participate as a
partner, director, principal, officer or agent of, enter into the employment of,
act as a consultant to, or perform any services for any retailer principally in
the farm and ranch sector with more than five (5) stores or more than $15
million in annual revenues in the United States (each a “Competing Entity”); or
(ii) solicit any customer or client of the Company or any of its subsidiaries
(other than on behalf of the Company) with respect to any business in which the
Company or any of its subsidiaries was engaged upon the Termination Date or, to
the then existing knowledge of Executive, proposed to engage; provided, that
Executive may, solely as an investment, hold not more than five percent (5%) of
the combined voting securities of any publicly-traded corporation or other
business entity.


(b)Executive hereby covenants and agrees that during the Term of this Agreement
and for a period of two (2) years thereafter, Executive shall not directly or
indirectly, induce or encourage any employee of the Company or any of its
subsidiaries to leave the employ of the Company or any of its subsidiaries.


(c)The foregoing covenants and agreements of Executive are referred to herein as
the “Restrictive Covenants.” Executive acknowledges that he has carefully read
and considered the provisions of the Restrictive Covenants and, having done so,
agrees that the restrictions set forth in this Section 3.1, including without
limitation the time periods of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. Executive further acknowledges
that the Company would not have entered into this Agreement absent Executive’s
agreement to the foregoing.


(d)In the event that, notwithstanding the foregoing, any of the provisions of
this Section 3.1 or any parts hereof shall be held to be invalid or
unenforceable, the remaining provisions or parts hereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
portions or parts had not been included herein. In the event that any provision
of this Section 3.1 relating to the time period and/or the area of restriction
and/or related aspects shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness such court deems reasonable and enforceable,
the time period and/or area of restriction and/or related aspects deemed
reasonable and enforceable by such court shall become and thereafter be the
maximum restrictions in such regard, and the provisions of the Restrictive
Covenants shall remain enforceable to the fullest extent deemed reasonable by
such court.


3.2.     Confidentiality and Non-Disclosure. In consideration of the rights
granted to Executive hereunder, Executive hereby agrees that during the Term of
this Agreement and for a period of five (5) years thereafter, he will hold in
confidence all information concerning the Company or its business, including,
but not limited to contract terms, financial information, operating data, or
business plans or models, whether for existing, new or developing businesses,
and any other proprietary information (hereinafter, collectively referred to as
the “Proprietary Information”), whether communicated orally or in documentary or
other tangible form. The Parties to this Agreement recognize that the Company
has invested considerable amounts of time and money in attaining and developing
all of the information described above, and any unauthorized disclosure or
release of such Proprietary Information in any form would irreparably harm the
Company. Executive also agrees to keep the terms of this Agreement confidential
provided that he may discuss the terms of this Agreement with immediate family
members or legal and financial planners or tax preparers who agree to keep the
terms confidential.


3.3.     Non-Disparagement. The Company agrees that, for a period of eighteen
(18) months following the date hereof, the Company’s management shall not, in
any communications with the press or other media or any customer, client or
supplier of the Company or any of its subsidiaries, make any statement which
disparages or is derogatory of Executive.




--------------------------------------------------------------------------------




Similarly, Executive will not make any statement which disparages or is
derogatory of the Company or the Company’s management during the same time
period.


SECTION 4



GENERAL PROVISIONS


4.1.Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Tennessee, without
regard to its conflict of laws principle.


4.2.    Waiver of Breach; No Admission. The waiver by a party of any breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach of the same or any other
provision hereof by that party. Nothing contained in this Agreement shall
constitute, or be construed as or is intended to be an admission or an
acknowledgment by the Company of any wrongdoing or liability, all such
wrongdoing and liability being expressly denied.
4.3.    Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Agreement
to render it reasonable in the light of the circumstances in which it was
entered into and specifically enforce this Agreement as limited.
4.4.    Entire Agreement: Amendments. This Agreement forms the entire agreement
of the parties and supersedes any and all prior agreements between them. The
Parties agree that the Change in Control Agreement by and between the Company
and Executive is hereby terminated and of no further force and effect.
4.5.    Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. No waiver
by any party hereto of any breach by another party hereto of any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.
4.6.    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties, their successors and their permitted
assigns; provided that Executive shall not assign his rights, duties or
obligations hereunder.
4.7.    Notice. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:


To Executive at:             Lee Downing
                608 Lakemeade Pt.        
Old Hickory, TN 371388


To the Company at:        Tractor Supply Company
5401 Virginia Way
Brentwood, TN 37027
Attention: Chief Executive Officer
Facsimile: (615) 440-4000


4.8.Withholding. All payments to Executive under this Agreement will be reduced
by all applicable withholding required by federal, state or local law.


4.9.Survival. The provisions of Sections 1.3, 1.4, 3.1, 3.2, 3.3 and Section 4.1
through 4.11 hereof shall survive the termination for any reason or expiration
of this Agreement for the period described or referenced in each such Section
or, if no period is described or referenced in such Section, indefinitely.




--------------------------------------------------------------------------------






4.10.Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.


4.11.Section 409A. By accepting this Agreement, Executive hereby agrees and
acknowledges that the Company does not make any representations with respect to
the application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to Executive hereunder. Further, by the
acceptance of this Agreement, Executive acknowledges that (i) Executive has
obtained independent tax advice regarding the application of Section 409A of the
Code to the payments due to Executive hereunder, (ii) Executive retains full
responsibility for the potential application of Section 409A of the Code to the
tax and legal consequences of payments payable to Executive hereunder and (iii)
the Company shall not indemnify or otherwise compensate Executive for any
violation of Section 409A of the Code that my occur in connection with this
Agreement. The Parties agree that, to the extent applicable, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Code and that the Parties will cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to comply with
Section 409A of the Code.




Notwithstanding any other provision of this Agreement to the contrary, to the
extent any payments made under this Agreement are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no payments
to be made under this Agreement following Executive’s termination of employment
shall be made unless Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations and (b) if Executive is deemed at the time of his
separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of any payments upon Executive’s separation from service to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the payments shall not be provided to Executive prior to the earlier of (x)
the expiration of the six-month period measured from the date of Executive’s
“separation from service” with the Company (as such term is defined in Section
1.409A-1(h) of the Treasury Regulations) or (y) the date of Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this paragraph
shall be paid in a lump sum to Executive, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his separation from service shall
be made by the Company in accordance with the terms of Section 409A of the Code
and applicable guidance thereunder (including without limitation Section
1.409A-1(i) of the Treasury Regulations and any successor provision thereto). It
is intended that (i) each payment or installment of payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code, and
(ii) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code, including those provided under
Sections 1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii)
(regarding the two-times, two (2) year exception) and 1.409A-1(b)(9)(v)
(regarding reimbursements and other separation pay) of the Treasury Regulations.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.


TRACTOR SUPPLY COMPANY


By:___________________
Name: Gregory A. Sandfort
Title: President and Chief Executive Officer




EXECUTIVE


_____________
Lee Downing




 




--------------------------------------------------------------------------------




EXHIBIT A


FORM OF GENERAL RELEASE


This Release (this “Release”), dated as of January 27, 2016 is executed by Lee
Downing (“Executive”) as of the date set forth herein.
WHEREAS, Executive and Tractor Supply Company (“Company”) entered into that
certain Separation Agreement dated as of January 27, 2016 (the “Agreement”);
WHEREAS, Executive’s last date of employment with the Company shall be
February 12, 2016;
WHEREAS, pursuant to Section 2 of the Agreement, in consideration of the
Company’s willingness to enter into the Agreement and payment of any amounts
thereunder, it is an obligation of Executive that he executes and delivers this
Release.
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1.    Executive Release. Executive, ON BEHALF OF HIMSELF, ATTORNEYS, HEIRS,
EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS, PARTNERSHIPS AND
OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
affiliates, parent, subsidiaries, predecessors, successors and assigns and their
respective past and present stockholders, members, directors, officers,
executives, agents, representatives, principals, insurers and attorneys, in
their individual, corporate and official capacities (together the “Company
Parties”) from any and all claims, demands, liabilities, suits, damages, losses,
expenses, attorneys’ fees, obligations or causes of action, KNOWN OR UNKNOWN,
CONTINGENT OR NON-CONTINGENT, of any kind and every nature whatsoever, and
WHETHER OR NOT ACCRUED OR MATURED, which any of them have or may have, arising
out of or relating to any transaction, dealing, relationship, conduct, act or
omission, OR ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR
TO AND INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited
to, any claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, the application of Section 409A of the
Internal Revenue Code of 1986, as amended, the Family and Medical Leave Act, the
Fair Labor Standards Act, the National Labor Relations Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Immigration Reform
Control Act, the Genetic Information Non-Discrimination Act, and the Equal Pay
Act, as well as all federal and state executive orders including Executive Order
11246, or any other federal, state or local law relating to employment or
discrimination in employment) arising out of or relating to Executive’s
employment by the Company or his services as an officer or Executive of the
Company or any of its subsidiaries, or otherwise relating to the termination of
such employment or the Agreement (collectively, “Claims”); provided, however,
such general release will not limit or release the Company Parties from their
respective obligations (i) under the Agreement that expressly survives
termination of employment, (ii) under the Company’s benefit plans and agreements
that expressly survive termination of employment, including without limitation
the Company’s equity incentive plans, or (iii) in respect of Executive’s
services as an officer or director of the Company or any of its subsidiaries,
pursuant to any director and officer indemnification agreements or as provided
by law or the certificates of incorporation or by-laws (or like constitutive
documents) of the Company or any of its subsidiaries. Executive, ON BEHALF OF
HIMSELF AND THE EXECUTIVE PARTIES, hereby represents and warrants that no other
person or entity has initiated or, to the extent within his control, will
initiate any such proceeding on his or their behalf; except, nothing in this
Release prevents Executive from filing a charge or claim with a federal, state
or local administrative agency, although by signing this Release, Executive
waives his right to recover any damages other relief in any claim or suit
brought by Executive or by or through such agency, except where prohibited by
law.
2.    Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 and that this waiver and release is knowing and
voluntary. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that (a) he has been advised that he
should consult with an attorney prior to executing this Release, (b) he has been
given twenty-one (21) days within which to consider this Release before
executing it and (c) he has been given at least seven (7) days following the
execution of this Release to revoke this Release.




--------------------------------------------------------------------------------






3.    Acknowledgment. Executive acknowledges that he understands the terms of
this Release and that he has executed this Release knowingly and voluntarily.
Executive acknowledges that, in consideration for the covenants and releases
contained herein, he will receive benefits and payments described in the
Agreement, and that he would not receive such benefits and payments without the
execution of this Release.
4.    Severability. All provisions of this Release are intended to be severable.
In the event any provision or restriction contained herein is held to be invalid
or unenforceable in any respect, in whole or in part, such finding shall in no
way affect the validity or enforceability of any other provision of this
Release. Executive hereto further agrees that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.
5.    Specific Performance. If a court of competent jurisdiction determines that
Executive has breached or failed to perform any part of this Release, Executive
agrees that the Company will be entitled to seek injunctive relief to enforce
this Release.
6.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Tennessee without reference to
principles of conflict of laws.
[Signature Page Follows]


 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has hereunto set his hands, as of the day and year
first above written.


_____________
Lee Downing










